Citation Nr: 1824734	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  17-10 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to increases in the "staged" (10 percent prior to January 19, 2015, 20 percent from January 19, 2015 to October 28, 2015, and 10 percent from that date) ratings assigned for left knee osteoarthritis with instability (left knee disability).  

2.  Entitlement to increases in the "staged" (10 percent prior to January 19, 2015, 20 percent from January 19, 2015 to October 28, 2015, and 10 percent from that date) ratings assigned for right knee osteoarthritis with instability (right knee disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1961 to August 1964.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the VA Appeals Management Center (AMC) which granted service connection and assigned 10 percent initial ratings, each, for left and right knee osteoarthritis.  A February 2016 rating decision found clear and unmistakable error (CUE) in the April 2015 rating decision and assigned separate 10 percent ratings for instability of each knee, effective January 19, 2015 to October 28, 2015.  In October 2015, a hearing was held before a Decision Review Officer (DRO) at the RO.  In March 2018, a videoconference hearing was held before the undersigned.  Transcripts of both hearings are associated with the Veteran's record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The most recent VA examination to assess the severity of the Veteran's knee disabilities was in October 2015.  At the Board hearing he testified that the disabilities have worsened since then.  He reported that his treating VA physician has informed him that he needs total knee replacements in both knees.  Considering his testimony along with the fact that he has not been examined by VA to assess the severity of his knee disabilities since the October 2015 examination, the Board finds that a contemporaneous examination to ascertain the severity of the disabilities is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board's review found two matters that require clarification.  First, he has provided inconsistent testimony regarding non-VA knee treatment.  At the October 2015 DRO hearing, he denied receiving non-VA knee treatment.  However, at the March 2018 Board hearing, he testified that he is being treated by a "civilian doctor."  If he has received non-VA knee treatment (including during the interim between the two hearings) records of such treatment would be material evidence in his claims for increase (they may be the best available evidence regarding the state of the disabilities at those times).  Accordingly, development to secure the records is necessary.

Additionally, the Board notes that there is conflicting medical evidence regarding findings of knee instability (or lack thereof) during the appeal period.  On December 2011 VA knee examination, knee instability was not diagnosed; the Veteran was not wearing a knee brace, but reported occasional use.  In August 2014, VA prescribed the Veteran a walker to assist with ambulation.  On January 2015 VA knee examination, slight instability was noted in each knee.  On October 2015 (nine months later) VA examination, however, , knee instability was not found; the Veteran reported regular use of a walker and brace.  As it appears implausible (to a layperson at least) that knee instability would have resolved of itself in that period of time (without treatment m therapy, or surgical intervention) the findings on those examination must be reconciled.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record updated (to the present, those not already associated with the record) complete clinical records of all VA knee evaluations and treatment the Veteran has received since January 2017 (when the most recent VA treatment records in the record are dated).

The AOJ should also ask the Veteran to identify all private providers of knee evaluations or treatment he has received (records of which are not already in the record) and to submit the authorizations necessary for VA to secure for the record complete clinical records of all such evaluations and treatment. 

The AOJ should secure for the record complete clinical records (those not already associated with the record) from all providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  When the development requested above is completed, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current nature and severity of his left and right knee disabilities.  The Veteran's record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  The findings must include range of motion studies and the examiner should note the degree of any further limitations due to pain, weakness, incoordination, and/or fatigue, with weight-bearing and non-weight-bearing, and during flare-ups.  
The examiner should specifically indicate whether or not there is instability in each knee, and if so, whether it is slight, moderate, or severe.  The examiner is asked to reconcile any current findings regarding instability with the prior conflicting findings of slight instability (on January 2015 VA examination) and no instability (on October 2015 VA examination).  

If instability is not found, the examiner should explain why such finding is consistent with the Veteran's reported regular use of knee braces and a walker.    

The examiner should comment on the impact the knee disabilities have on occupational functioning.  The examiner should include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

